Citation Nr: 1614890	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for PTSD and hepatitis C.  In October 2014, the Board remanded the issues of service connection for PTSD and hepatitis C to the RO for further development.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

The Veteran withdrew his appeal of the October 2013 rating decision which denied service connection for hepatitis C on the record during his April 2015 Board hearing.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and need not be in writing if made on the record at a hearing.  38 C.F.R. § 20.204. 
	
At the Veteran's April 2015 Board hearing, he and his representative withdrew the appeal of entitlement to service connection for hepatitis C.  Therefore, there remain no allegations of fact or law for appellate consideration regarding this issue. Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.

ORDER

The appeal as to the issue of service connection for hepatitis C is dismissed.



REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

During the Veteran's April 2015 Board hearing, his representative stated that VA medical records would show that PTSD was diagnosed on March 15, 2015, and again on March 31, 2015.  However, the Veteran's claims file does not currently include any VA treatment records dated after May 2014.  Complete records from Houston VA Medical Center are provided up to and including July 12, 2013, and excerpts from treatment records dated April and May 2014 were provided by the Veteran following his hearing.  While several of the printed pages provided by the Veteran appear to have been printed on March 31, 2015, those pages only include treatment notes from 2014.  Moreover, they do not include a PTSD diagnosis, noting merely that a PTSD diagnosis is suggested by the symptoms reported.  If records of VA medical treatment showing a PTSD diagnosis do exist, they have not been associated with the record.

A PTSD diagnosis would be highly probative in this case.  A VA examiner in August 2013 found that the Veteran had experienced an in-service stressor sufficient for a diagnosis of PTSD, but did not find that the Veteran's current symptoms met the diagnostic criteria for PTSD.  Other treatment records from August 2013, March 2014, April 2014, and May 2014 show that the Veteran was receiving treatment for symptoms suggestive of PTSD, so the possibility raised by the Veteran that a current PTSD diagnosis has been noted in his treatment records is credible.  

During the April 2015 Board hearing, the Veteran also stated that he received psychiatric treatment outside VA prior to beginning VA treatment approximately ten years prior.  Records of such treatment do not appear to be associated with the record, and could assist VA in determining whether the Veteran should be, or has been, diagnosed with PTSD or any other psychiatric disorder that is connected to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's virtual file.  The most recent complete VA treatment note of record is dated July 12, 2013.  

2.  Next, provide the Veteran an opportunity to submit any outstanding private treatment records relating to a psychiatric disorder, and assist him in obtaining such records from private providers as warranted.  Provide the Veteran with the appropriate forms to authorize the release of such information.

3.  After associating all outstanding treatment records with the claims file, schedule the Veteran for a VA psychiatric examination by an appropriate professional.  

The examiner should review the claims file, including the Veteran's most up-to-date VA treatment records and any private treatment records, in conjunction with the examination.  

For every psychiatric diagnosis other than PTSD as may be found, the examiner should express an opinion whether it is at least as likely as not related to any in-service disease or injury, or had its onset during service.  If PTSD is diagnosed, the stressor(s) that caused it should be identified.  In forming such opinion(s), the examiner should take into account any history provided by the Veteran on examination, along with any statements already of record pertaining to in-service stressors, in-service symptoms, and post-service symptoms. 

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given current medical science and the known facts); by a deficiency in the record (i.e. additional facts are required); or by a deficiency in the examiner (i.e. the examiner does not have the needed knowledge or training).

4.  After completing the above development, readjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


